Citation Nr: 0112353	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-40 305	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability of the 
right and left knees.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for a disability of 
the right and left knees on the grounds that no new and 
material evidence had been submitted to reopen that claim 
which had been previously denied in final decisions.

The Board denied the claim on appeal on that same basis in 
March 1999.  The veteran appealed to the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and, in June 2000, the Court vacated the Board's 
decision and remanded the claim for readjudication.

The record shows that the veteran has perfected an appeal to 
the Board of a claim for an increased rating for residuals of 
a laceration scar, right antecubital fossa, but that this 
issue has not been certified to the Board on appeal.  It is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a December 1985 decision, the Board denied a claim for 
service connection for a bilateral knee disability on the 
grounds that the disorder preexisted service and was not 
aggravated in service.

2.  In December 1988, the veteran sought to reopen his claim; 
he submitted two lay statements from fellow servicemembers.

3.  In March 1989, the RO denied the veteran's petition to 
reopen his claim on the grounds that he had not submitted new 
and material evidence; the veteran was notified in April 1989 
that, in order to reopen his claim, he must submit new and 
material evidence.

4.  The veteran did not perfect an appeal to the Board of the 
March 1989 rating decision.


CONCLUSIONS OF LAW

1.  The March 1989 rating decision denying service connection 
for a bilateral knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the March 1989 rating decision 
denying service connection for a bilateral knee disability is 
new and material, and the veteran's claim for service 
connection for a bilateral knee disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).  Service connection for certain diseases, such as 
arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2000).  In such cases, 
the disease is presumed under the law to have had its onset 
in service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).

Service connection may also be established for a disability 
resulting from aggravation during service of disease or 
injury which preexisted service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (2000).  A veteran is presumed to 
be in sound condition at entrance to service except for 
disorders noted at entrance or where clear and unmistakable 
evidence rebuts the presumption of sound condition for 
disorders not noted at entrance.  History provided by the 
veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b)(1) 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe 
v. Brown, 7 Vet. App. 238, 246 (1995).  A preexisting injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumptions of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).

In a December 1985 decision, the Board denied a claim for 
service connection for a bilateral knee disability on the 
grounds that the disorder preexisted service and was not 
aggravated in service.  The Board noted that, although the 
veteran maintained that he aggravated his preservice knee 
disorder in service, service medical records revealed no 
increase in severity of the underlying bilateral knee 
pathology due to trauma or superimposed injury.  The Board 
stated that service medical records only showed that the 
pre-existing bilateral knee condition became symptomatic 
during his tour of active duty.  The Board concluded that 
chondromalacia of the knees diagnosed at separation had 
pre-existed service.  The Board also concluded that no 
objective clinical evidence showed that arthritis of the 
knees was present in service or became manifest within the 
one-year presumptive period following service.

In December 1988, the veteran sought to reopen his claim; he 
submitted two lay statements from fellow servicemembers.  In 
March 1989, the RO denied the veteran's petition to reopen 
his claim on the grounds that he had not submitted new and 
material evidence; the veteran was notified in April 1989 
that, in order to reopen his claim, he must submit new and 
material evidence.  The veteran did not perfect an appeal to 
the Board of the March 1989 rating decision.

In August 1994, the veteran again sought to reopen his claim 
for service connection for a bilateral knee disability.  He 
submitted a letter, dated in June 1990, from Thomas M. 
Bernard, M.D., who explained that chondromalacia was a 
softening of cartilage.  He stated that it was not the same 
thing as arthritis but that it could lead to arthritis.  He 
added that it was often difficult to distinguish between 
chondromalacia on physical examination alone and that even x-
rays often will not reveal either disorder.  Arthroscopic 
evaluation of the knee was a more direct means to distinguish 
between the two conditions.  Dr. Bernard also stated that, 
"once established, any type of physical activity or therapy 
could aggravate either chondromalacia or arthritis in the 
knee."

This evidence is new because it was not previously submitted 
to agency decisionmakers and it is neither cumulative nor 
redundant of evidence already of record.  Moreover, it is 
material because it bears directly and substantially upon the 
specific matter under consideration, i.e., whether a 
preexisting knee disability was aggravated by service, and, 
by itself or in connection with evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In this regard, the Board notes that Dr. Bernard's 
statements may contribute to a more complete picture of the 
circumstances surrounding the origin or aggravation of the 
veteran's bilateral knee disability. Hodge, 155 F.3d at 1363.  
Accordingly, the Board concludes that this evidence is new 
and material, and the veteran's claim for service connection 
for a bilateral knee disability is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


ORDER

New and material evidence having been presented, the claim 
for service connection for a disability of the right and left 
knees is reopened.  To this extent only, the appeal is 
granted.


REMAND

Service medical records show that the veteran reported 
"swollen or painful joints" on the "Report of Medical 
History" part of the June 1969 preinduction examination 
report.  The examiner's summary pertaining to this history 
was "[b]oth knees swollen -- left knee gives way."  
Clinical evaluation of the lower extremities was "normal".  
The examiner noted that examination of the knees was normal, 
referring to a report of an orthopedic consultation, and that 
a disability of the knees was not considered disqualifying.  
On the report of the orthopedic consultation, the examiner 
noted that the veteran sustained a "clipping" injury at 
home in 1965 playing football.  The veteran reported that he 
could not walk or run far without aching and swelling.  Both 
knees bothered him but the left one was the only one that had 
given away.  The last episode of giving away was one month 
ago.

On physical examination of the left knee, there was no 
effusion, no tenderness, no swelling, full range of motion , 
no instability with valgus or varus stress or anterior 
stress.  There was no atrophy of the quadriceps muscles and 
no locking of the knee.  X-rays of the left knee were 
negative.  On physical examination of the right knee (for 
which there was no x-ray report), the clinical examination 
was negative.  There was no tenderness, no effusion, full 
range of motion, no locking, no instability, no atrophy of 
the quadriceps muscles.  The diagnosis was old football 
injury to knees:  clinical examination negative.  The 
examiner noted that symptoms could not be confirmed on 
examination.

In January 1970, the veteran was seen for complaints of knee 
pain.  The knees were stable and without effusion on 
examination.  He was given "Ace wraps".

In July 1970, the veteran was seen for complaints of pain on 
knees when walking.  The veteran reported the injury in 1965 
playing football and stated that since then he had been 
having trouble with the knees.  He stated that sometimes his 
knees got swollen.  On examination, range of motion was 
normal.  The veteran was referred to a medical officer.  The 
medical officer noted complaints of grinding, occasional 
medial pain, which increased with damp weather, and swelling 
since 1965.  The veteran had been doing quadriceps exercise 
for approximately six months, which had helped.  On physical 
examination, there was full range of motion; joints were 
stable; strength, good.  The impression was questionable 
chondromalacia.  The recommendation was to continue 
quadriceps exercise.

In September 1970, the veteran requested to see a doctor 
about both knees.  The doctor noted the same complaint about 
"fever in knees", pain and catching without swelling.  The 
physical examination was unchanged.  An orthopedic evaluation 
was recommended and x-rays were ordered.  The x-ray report is 
of record and showed no significant abnormality.  In October 
1970, the veteran was examined at an orthopedic clinic.  The 
examiner noted that the veteran complained of a knee problem 
and reported a history of a football injury in 1965 in which 
he twisted the left knee.  He stated that he was treated with 
ace bandage and soaks and did well for one year.  Now both 
knees were sore, sometimes they swelled, gave way.  There was 
no locking.  The veteran reported getting some relief from 
exercise.  X-rays were taken and were normal.  On physical 
examination, the knees were stable.  There was no swelling.  
McMurray's test was negative.  There was minimal tenderness 
on patellar compression.  The impression was no internal 
derangement.  The doctor recommended exercise under the 
supervision of a physical therapist.  The veteran was to come 
to the orthopedic clinic as needed.

In April 1971, the veteran reported the same history of 
having injured his left knee prior to service in 1965.  He 
stated the knee started bothering him more the last three or 
four months.  He reported having jumped out of a truck two 
days earlier.  It was noted that his knee was tender above 
the knee cap and slightly swollen.  He was referred to a 
doctor for a possible appointment with the orthopedic clinic.  
The doctor noted that the history was basically the same:  
occasional pain, medially; questionable effusion reported by 
the veteran; and catching.  The doctor noted that physical 
examination was entirely normal.  Under "impression", the 
doctor noted "still believe historical chondromalacia".

In July 1971, the veteran reported "swollen or painful 
joints" on the "Report of Medical History" part of the 
separation examination report.  The doctor noted that the 
veteran stated that both knees had pain and swelling due to 
injury but were not bother him at present.  The doctor noted 
chondromalacia, quiescent now.  On the examination, clinical 
evaluation of the lower extremities was abnormal due to 
minimal crepitus of the knees.  The examiner diagnosed 
chondromalacia which existed prior to service.

Reports from a private physician, Fred Murphy, M.D., show 
that in October 1974 the veteran was seen with the chief 
complaint of painful clicking of the left knee.  He reported 
that he had sustained an injury to the knee eight years ago 
while playing football.  The diagnosis was torn cartilage and 
he had no other treatment other than staying off his leg for 
a few days.  Since then he had noticed progressive episodes 
of clicking and something jumping on the inside of the knee 
joint.  Six or eight weeks earlier, he had jumped from a 
tractor, his knee locked, and he had to work with it awhile 
to get it straightened out.  The diagnosis was torn cartilage 
and the veteran was told he needed surgery.  On examination 
of the left knee, there was some atrophy of the left 
quadriceps muscle.  There was no tenderness over the medial 
side of the knee joint particularly on external rotation of 
the tibia on the femur.  The knee was not locked.  It would 
go into a 180 degree extension.  Lateral ligaments were 
tight.  The cruciate ligaments appeared intact.  The knee was 
opened during surgery and there was a partial tear of the 
anterior aspect of the medial meniscus of the left knee.  A 
total meniscectomy was carried out on the medial side of the 
knee joint.  The postoperative course was uneventful.

The reports of Dr. Murphy show that in December 1975 the 
veteran was admitted to a private hospital for surgical 
exploration of the right knee.  The chief complaint on 
admission was painful clicking instability of the right knee.  
For the past six months, the veteran had noted progressive 
and intermittent pain and swelling and instability of the 
right knee particularly if he would climb down from a tractor 
or make and unusual step.  He had been followed in the office 
for several months with periodic injections of medications, 
muscle exercises, but had failed to improve.  It was noted 
that arthrotomy of the left knee had been done fourteen 
months earlier and that the veteran had done fairly well with 
the left knee.  On physical examination, it was noted that 
the veteran was an overweight man who complained of severe 
pain and instability of the right knee.  There was tenderness 
over the medical aspect of the right knee joint and the 
posterior aspect.  Tenderness was worse on external rotation 
of the tibia or the femur.  There was full extension of the 
knee and no particular swelling of the knee joint.  X-rays 
were negative.  Surgical exploration of the right knee 
revealed a small tear in the posterior aspect of the medial 
meniscus.  A medial meniscectomy was done.

A VA hospital summary from July 1978 shows that the veteran 
reported that in 1975 he had undergone a right medial 
meniscectomy at which time he was informed that all the torn 
cartilage had been removed but was later told by a physician 
who performed an arthroscopy that the posterior portion of 
the right medial meniscus remained.  His evaluation at the 
time of admission to the VA medical center (VAMC) revealed a 
well healed scar and some point tenderness along the anterior 
joint line as well as the region of the medical collateral 
ligament at the joint line.  He had full range of motion.  He 
underwent an arthrotomy of the right knee and incision of the 
posterior medial meniscus.  At the time of the arthrotomy, it 
was noted that the veteran had chondromalacia of the patella.  
His postoperative course was benign.  The diagnosis was 
retained posterior meniscus horn in right knee.

VA outpatient treatment records show that in June 1984 the 
veteran was seen with complaints of trouble with knee and a 
history of arthritis of both knees prior to service and a 
history of a football injury.  The veteran stated that he was 
scheduled for an arthroscopy.  On examination, the left knee 
was stable with a small scar and the right knee was stable 
with multiple scars.  The diagnosis was traumatic arthritis 
of both knees.  A June 1984 VA x-ray report showed changes of 
mild osteoarthritis bilaterally.

A July 1984 VAMC hospital summary shows that the veteran 
underwent arthroscopy of the right knee.  The veteran 
reported a history of having sustained bilateral knee 
injuries playing football in the early and mid-1960s and of 
having undergone bilateral medial meniscectomies in the 1973 
on the left and in 1974 on the right.  He also reported that 
he had had a right arthrotomy in 1978 with resection of a 
retained posterior horn.  The veteran continued to have pain 
and had to use a cane.  An arthrogram in February 1984 
revealed no tear of the lateral meniscus.  Physical 
examination was remarkable for mild medial collateral laxity 
on the right.  He had full range of motion with moderate 
crepitation bilaterally.  X-rays revealed bilateral 
degenerative joint disease of the knees.  The arthroscopy of 
the right knee revealed remnant of the medial meniscus 
intact, intact lateral meniscus, severe intra-articular 
adhesions, loss of articular cartilage of the medial joint 
compartment, moderate to severe chondromalacia of the 
patella.  Postoperatively, the veteran did quite well and was 
discharged ambulating.

A May 1985 VAMC hospital summary showed that the veteran was 
admitted for right knee pain.  The veteran provided a history 
of injury to the right knee while playing football in high 
school.  He reported noticing immediate pain and swelling at 
that time and was treated with physical therapy and with 
subsequent medial meniscectomy many years prior to the 
present admission.  A recent arthroscopy showed a meniscal 
remnant medially with cartilaginous changes in the medial 
tibial femoral joint and patella femoral arthritis.  He was 
noted to have a good lateral joint surface.  Because of these 
changes and continued pain, he was admitted for high tibial 
osteotomy.  Preoperative examination showed full range of 
motion throughout except for the right leg.  Range of motion 
was 0 to 150 degrees with patellar femoral crepitance and 
pain with valgus stress isolated to the medial compartment.  
Anterior drawer and Lachman's examinations were negative.    
He underwent a high closing wedge tibial osteotomy on the 
right side.  Postoperative course was essentially 
unremarkable.

In June 1985, the veteran underwent a VA orthopedic 
examination.  The doctor noted that, as a result of the 
veteran's right leg being in a cast from a recent surgery, it 
could not be examined.  On the examination report, the doctor 
noted the history of the veteran's having "hurt his knees 
while playing football in 19[65]."  The veteran reported 
having sustained torn cartilage in both and that the 
orthopedist he saw at that time did not recommend surgery and 
instead recommended conservative treatment consisting of 
lifting weights to strengthen the knees.  The veteran 
reported that, after he entered the military, he was in basic 
training which required a lot of exertion and he stated that 
he had trouble with swelling and pain in both knees.  
However, when he stopped exerting and rested, the swelling 
and pain would subside and go away.  After basic training, he 
was transferred to Germany and had the same problems there.  
He stated that, whenever he did a lot of walking or exerted 
himself, he would experience swelling and pain in both knees 
and with rest the symptoms would subside and disappear.  The 
veteran reported that after service he went back to farming 
and the normal wear and tear associated with farming 
aggravated his knees and they started to give him problems 
again with swelling and pain.  He provided the examiner with 
a history of the surgeries that had been performed on his 
knees.  He stated that his left knee was to be operated on 
again in at a VAMC in the very near future.

On examination, the left knee was slightly tender to 
palpation on the medial side where there was a 2-inch, 
well-healed surgical scar.  There was crepitation on passive 
movement of the left knee by the examiner.  The veteran could 
rise on toes and heals of the left foot.  He could do a full 
squat with his left leg.  He could extend his left leg to 
full extension of 0 degrees and could flex it fully to 140 
degrees.  There was no swelling or effusion of the left knee.  
The patella was in good position and non-painful.  McMurray's 
test was negative.  There was no wasting of the quadriceps 
and there were no circulatory disturbances of the left knee.  
Posterior tibial and dorsalis pedis pulses were palpable and 
good.  There was no deformity of the left knee.  The 
diagnosis was residual of injury to the left knee.

November 1988 statements of two fellow servicemembers of the 
veteran show that they recalled his having considerable 
problems with his knees in service.  They stated that he 
experienced pain and swelling of his knees with any strenuous 
physical exercise in service.

A letter is of record, dated in June 1990, from Thomas M. 
Bernard, M.D., who explained that chondromalacia was a 
softening of cartilage.  He stated that it was not the same 
thing as arthritis but that it could lead to arthritis.  He 
added that it was often difficult to distinguish between 
chondromalacia on physical examination alone and that even x-
rays often will not reveal either disorder.  Arthroscopic 
evaluation of the knee was a more direct means to distinguish 
between the two conditions.  Dr. Bernard also stated that, 
"once established, any type of physical activity or therapy 
could aggravate either chondromalacia or arthritis in the 
knee."

On a September 1998 VA Joints examination, the examiner noted 
that the veteran was on medication for psoriasis and 
arthritis.  The veteran stated that he had had psoriasis and 
arthritis for over ten years.  He reported that he had had 
arthritis since the age of 19 and that in 1993, he underwent 
a right above-knee amputation (AKA) at a VAMC for 
complications of the psoriasis in the joint due to arthritis.  
On examination, the examiner noted that the veteran walked 
with a marked right limp and had a history of right AKA.  He 
was wearing a prosthetic device.  No diagnosis was rendered 
apparently because the examination pertained to a claim 
concerned with the left elbow.

A VA Progress Note, dated in May 1999, from Donald H. Foehl, 
M.D., shows that veteran has been seen for many years in a VA 
Rheumatology Clinic for psoriatic arthritis.

On an August 2000 VA Muscles examination, conducted primarily 
regarding a right arm injury, the examiner noted that the 
veteran complained of problems with his legs and so the 
examiner stated that he would also examine the legs.  Range 
of motion of the left knee was from 0 to 90 degrees.  He had 
well-healed arthrotomy scars but he had positive medial and 
lateral joint line tenderness.  On the right he had an AKA.  
The doctor's impression was that the veteran had "what may 
be posttraumatic arthritis of the left knee."  He also noted 
the right AKA and the veteran's contentions that difficulties 
with both lower extremities were service-connected.

Given that the Board has reopened the claim for service 
connection for a disability of the right and left knee based 
on Dr. Bernard's statement that "once established, any type 
of physical activity or therapy could aggravate either 
chondromalacia or arthritis in the knee", the case must be 
remanded to obtain all reports of treatment and other medical 
evidence pertaining to the knees not already of record, 
including the reports from the VA Rheumatology Clinic, where 
the veteran has been treated for years for psoriatic 
arthritis.

Moreover, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran where 
he has been treated for his knee 
disabilities from the time 
contemporaneous to the veteran's petition 
to reopen his claim for service 
connection, received in 1994, to the 
present.  The RO must obtain all records 
of treatment pertaining to the veteran's 
right and left knee disabilities, 
including reports from the VA 
Rheumatology Clinic, where Dr. Foehl has 
stated that the veteran has been treated 
for many years for psoriatic arthritis, 
and reports pertaining to the right AKA, 
which the September 1998 VA examiner 
recorded a history of having been 
performed at the VAMC in Augusta, 
Georgia, in 1993.  The RO should also 
obtain any other medical evidence 
relevant to the knees obtaining 
appropriate release forms for private 
records from the veteran where necessary.

2.  The RO must schedule the veteran for 
the type or types of examinations 
necessary to obtain the medical 
information needed in this case.

3.  In addition to performing a complete 
examination of the veteran's left knee 
and obtaining the complete history 
regarding the AKA of the right leg, the 
examiner(s) must review the medical 
evidence in the claims file pertaining to 
the right and left knees, including the 
service medical records, the medical 
evidence as outlined in the body of this 
remand above, and any additional reports 
obtained by the RO pursuant to #1 above.  
The examiner(s) should express medical 
opinions on the following questions, 
providing a complete rationale for all 
opinions expressed in the examination 
report:

(a)  Although at the time of the 
preinduction examination in June 1969 the 
veteran provided a history of an injury 
sustained to the knees while playing 
football prior to service and although he 
complained of swelling of the right knee 
and swelling and instability of the left 
knee, examiners at that time found no 
objective evidence to confirm these 
symptoms and no diagnosis was rendered.  
Several times in service, the veteran was 
seen for complaints of swelling and pain 
of the knees but the symptoms were not 
confirmed by objective findings.  
Examiners' impressions were questionable 
chondromalacia (July 1970) and historical 
chondromalacia (April 1971).  The July 
1971 separation examination reflected a 
diagnosis of chondromalacia which the 
examiner stated existed prior to service.  
No other diagnosis, including arthritis, 
was rendered in service pertaining to the 
knees.

In a June 1990 letter, Dr. Bernard has 
stated that "once established, any type 
of physical activity or therapy could 
aggravate either chondromalacia or 
arthritis in the knee."  Assuming for 
the sake of the following question that 
chondromalacia existed prior to service 
and assuming that the veteran's 
complaints of pain and swelling during 
service were temporary "flare-ups" or 
manifestations of chondromalacia, is 
there any evidence in this case which 
shows that the underlying chondromalacia 
"worsened" or "increased in severity" 
during service?  If so, was such increase 
in disability due to the natural progress 
of the disease?

(b)  According to Dr. Foehl of the VA 
Rheumatology clinic, the veteran has been 
treated for psoriatic arthritis for 
years.  What is psoriatic arthritis and, 
in this case, is its development the 
result of any disease or injury shown in 
service?  If so, what is that disease or 
injury and what is the nature of the 
relationship with psoriatic arthritis?  
Is there any relationship or connection 
between chondromalacia and psoriatic 
arthritis?  If so, please describe the 
nature of that relationship?

(c)  Why did the veteran undergo an AKA 
of the right leg?  Is there any evidence 
that the cause or disability for which 
the right AKA was performed had its onset 
in service or resulted from a disease or 
injury in service?

If any of these questions cannot be 
answered with medical certainty, the 
physician should express the opinions in 
terms of probability, e.g., "Based on 
the available medical evidence, it was 
very likely (or likely or unlikely or 
quite unlikely) that . . . ." or "It 
was more likely to be related to "X" 
than to "Y" because . . . ."  The 
physician should provide a complete 
rationale for all opinions expressed, by 
referring in the examination report to 
certain portions of the medical reports 
in this case that are particularly 
relevant to the opinion or that support 
the opinion and/or by explaining the 
nature of the diseases involved and their 
relationship, if any, to injuries or 
other diseases, in terms that can be 
understood by laypersons.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
and adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any other 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

7.  The RO should again consider the 
claim.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



